Case 4:17-cv-05783-HSG Document 243 Filed 01/17/19 Page 1 of 8




1/25/2019
Case 4:17-cv-05783-HSG Document 243 Filed 01/17/19 Page 2 of 8
Case 4:17-cv-05783-HSG Document 243 Filed 01/17/19 Page 3 of 8
Case 4:17-cv-05783-HSG Document 243 Filed 01/17/19 Page 4 of 8
Case 4:17-cv-05783-HSG Document 243 Filed 01/17/19 Page 5 of 8
Case 4:17-cv-05783-HSG Document 243 Filed 01/17/19 Page 6 of 8
Case 4:17-cv-05783-HSG Document 243 Filed 01/17/19 Page 7 of 8
Case 4:17-cv-05783-HSG Document 243 Filed 01/17/19 Page 8 of 8
